 

 

{ Bm . ian rey .
Pas Sy

SOREN Og fa gs ee
Coonan ty Woy]

. ELECTRONICALLY rin |

 

   
 

UNITED STATES DISTRICT COURT te

 

 

 

 

SOUTHERN DISTRICT OF NEW YORK Fe BILED! OO /eF <
we ee x
UNITED STATES OF AMERICA ORDER OF
JUDICIAL

- against - REMOVAL

RICARDO GARCIA DIAZ S120 CR 140 (LAK)
Defendant.

eee x

Upon the application of the United States of America, by Thomas John Wright, Assistant
United States Attorney, Southern District of New York, upon the Factual Allegations in Support
of Judicial Removal; upon the consent of RICARDO GARCIA DIAZ (“the defendant”) and upon
all prior proceedings and submissions in this matter; and full consideration having been given to
the matter set forth herein, the Court finds:

1. The defendant is not a citizen or national of the United States.

2, The defendant is a native of Mexico and a citizen of Mexico.
3. The defendant arrived in the United States at or near an unknown place, on or about

an unknown date of entry. The defendant was not then admitted or paroled after inspection by an
Immigration Officer.

4, At the time of sentencing in the instant criminal proceeding, the defendant will be
convicted in the United States District Court, Southern District of New York, of participating in a
conspiracy to distribute and possess with intent to distribute 400 grams and more of mixtures and
substances containing a detectable amount of fentany|, in violation of Title 21, United States Code,

Sections 846 and 841(b){1)(A).

 
5, The maximum sentence for violation of Title 21, United States Code, Sections 846
and 841(b)(1)(A), is life imprisonment, with a mandatory minimum term of imprisonment of 10
years.

6. The defendant is subject to removal from the United States pursuant to Section
212(a)(2)A)G)C) of the Immigration and Nationality Act of 1952 (“INA”), as amended, 8 U.S.C.
§ 1182(a}(2)(A)(@)Q), as an individual who has been convicted of a crime involving moral turpitude
(other than a purely political offense) or an attempt or conspiracy to commit such a crime; Section
212(ay2)(A)@UD of the INA, 8 U.S.C. § 1182(a)(2)(A)i)(ID, as an individual who has been
convicted of, or who admits having committed acts which constitute the essential elements of, a
violation of (or a conspiracy or attempt to violate} any law or regulation of a State, the United
States, or a foreign country relating to a controlled substance; Section 212(a)(2)(C) of the INA, 8
U.S.C, § 1182(a)(2)(C), as an individual who the Attorney General knows or has reason to believe
is or has been an illicit trafficker in any controlled substance or in any fisted chemical (as defined
in Section 802 of Title 21); and Section 212(a)(6)A)(i) of the INA, as amended, 8 U.S.C. §
1182(a)(6)(A)GQ), as an individual who is present in the United States without being admitted or
paroled.

7. The defendant has waived his right to notice and a hearing under Section 238(c) of
the INA, 8 U.S.C. § 1228(c).

8. The defendant has waived the opportunity to pursue any and all forms of relief and
protection from removal.

9. The defendant has designated Mexico as the country for removal pursuant to

Section 240(d) of the Act, 8 U.S.C. § 1229a(d).

 

 
WHEREFORE, IT IS HEREBY ORDERED, pursuant to Section 238(c) of the INA, 8
U.S.C. § 1228(c), that the defendant shall be removed from the United States promptly upon his
release from confinement, or, if the defendant is not sentenced to a term of imprisonment, promptly

upon his sentencing, and that the defendant be ordered removed to Mexico.

Dated: New York, New York et
(vi 96,2021 é
fy
Lt Ww

 

 

THE HONORABLE LEWIS A, KAPLAN
‘UNITED STATES DISTRICT JUDGE

 
